Lahtinen, J.
*1217The action between the parties was commenced in 2003 and ended with the entry of a judgment in 2007 following a jury trial. The judgment, among other things, dismissed plaintiffs causes of action for money damages. The motions by plaintiff underlying the current appeals were not made to enforce the judgment, but instead seek to have a court construe, enforce and award money damages regarding the separate stipulation entered into in March 2009. There is no action pending regarding that stipulation and “[a] motion must be addressed to a pending matter” (Matter of Village of Greenwood Lake v Mountain Lake Estates, 189 AD2d 987, 987 [1993], lv dismissed 81 NY2d 1006 [1993]). Accordingly, we affirm the denial of plaintiffs motions, albeit on a different ground than Supreme Court.
Mercure, A.EJ., Peters, Rose and Garry, JJ., concur. Ordered that the order and amended order are affirmed, without costs.